Citation Nr: 0400671	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-06 938	)	DATE
	)
	)


THE ISSUE

Whether a July 1979 Board decision which denied service 
connection for an acquired nervous disorder is clearly and 
unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This case arises from a motion for a claim of clear and 
unmistakable error in July 1979 and June 1991 decisions by 
the Board of Veterans' Appeals (Board).  The motion was 
received at the Board in March 2000.  A May 2001 decision by 
the Board found that there was no clear and unmistakable 
error in these decisions.  The veteran appealed this 
determination to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a May 2003 Memorandum Decision, the Court 
noted that the veteran had abandoned the issue of clear and 
unmistakable error in the June 1991 Board decision.  The 
Court then vacated that part of the Board's May 2001 decision 
that found no clear and unmistakable error in the July 1979 
Board decision, and remanded the case to the Board for 
consideration of the claim of clear and unmistakable error in 
the July 1979 Board decision. 


FINDINGS OF FACT

1.  A July 1979 Board decision denied service connection for 
an acquired nervous disorder.  

2.  The July 12, 1979 Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
applicable statutory or regulatory provisions then in effect 
were ignored or incorrectly applied or that the decision is 
undebatably erroneous.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the July 1979 
Board decision denying service connection for an acquired 
nervous disorder.  38 U.S.C. §§ 301, 310, 312, 313 (1976); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1979); 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  For 
the purposes of authorizing benefits, a rating or other 
adjudicative decision of the Board that constitutes a 
reversal or revision of a prior decision of the Board on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision.  Review to determine whether clear and unmistakable 
error exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary.  38 U.S.C.A. 
§ 7111 (West 2002). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts as they were 
known at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  To warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Circumstances that are not clear and 
unmistakable error include a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, the Secretary's failure to fulfill the duty to 
assist, and a disagreement as to how the facts were weighed 
or evaluated.  Clear and unmistakable error also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (2003). 

The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does 
not apply to the Board's decision, on a motion under this 
subpart, as to whether there was clear and unmistakable error 
in a prior Board decision.  Additionally, a motion of clear 
and unmistakable error is not an application or claim for 
benefits subject to the duties and requirements of 38 U.S.C. 
§ 5103(a) related to applications for benefits or a claim for 
benefits subject to the requirements of 38 U.S.C. § 5107(a) 
relating to the duty to assist.  38 C.F.R. § 20.1411 (2003).

At the induction examination in May 1968, weight was 184 
pounds.  The psychiatric evaluation was normal.  The service 
medical records show that the veteran was seen at an 
outpatient clinic on one occasion in January 1970 complaining 
of nervousness for several years.  Some family problems were 
noted.  Physical examination was negative.  The veteran was 
prescribed Phenobarbital, and there is a notation of a 
psychiatric consult; however, a request for information (VA 
Form 07-3101a), received in October 1976, shows that a search 
for records of psychiatric treatment at the Army Hospital at 
Bad Kreyznac failed to show records of treatment.  At the 
veteran's discharge physical, he denied having had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  The report of medical examination shows that weight 
was 190 pounds and the psychiatric evaluation was normal.  

The veteran received a Veterans Administration (later 
Department of Veterans Affairs, hereinafter VA) examination 
in April 1971.  The nervous system was normal.  He received 
another VA examination in February 1972 where no psychiatric 
complaints or findings were noted.  The veteran was 
hospitalized by VA from February to March 1975.  The summary 
shows a diagnosis of acute undifferentiated schizophrenia.  
The past medical history was unremarkable.  

The veteran received a VA examination in November 1978.  The 
veteran gave a history of becoming depressed in basic 
training and had a fear that he would be killed.  He also 
claimed that at that time he could not sleep, felt depressed, 
worried, and had a very large appetite and gained much 
weight.  He indicated that he did not hear voices in service 
but that he began to hear voices in 1974.  The diagnosis was 
chronic undifferentiated schizophrenia.  The examiner opined 
that the veteran's illness was a maturation of the problems 
he had with his nerves in service.  

A statement from a neighbor, dated in March 1978, indicates 
that the veteran was having economic difficulty since 
returning from service due to a mental condition.  Another 
March 1978 statement from a neighbor indicates that the 
veteran developed a mental condition overseas while in 
service.  An April 1978 statement from an individual who 
served with the veteran indicates that the veteran received 
psychiatric treatment while overseas in service.  

This is a summation of the evidence in the record relevant to 
service connection for a psychiatric disorder that was before 
the Board at the time of the July 1979 decision.  

The determination of whether there is clear and unmistakable 
error in the July 1979 Board decision is based on the law 
that existed at the time of the decision.  38 C.F.R. 
§ 20.1403(b)(1) (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303 (1979).  The 
disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1979).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1979).

Where a veteran had ninety (90) days or more of continuous 
active service and psychoses become manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C. §§ 301, 312, 313 
(1976); 38 C.F.R. §§ 3.307, 3.309(a) (1979).  


The attorney has indicated, in essence, that the November 
1978 medical opinion by the VA examiner is outcome 
determinative but was not considered for the Board's July 
1979 decision.  The Court indicated that the Board needed to 
address the allegation that the Board, in its 1979 decision, 
ignored the November 1978 VA opinion and did not consider the 
provisions of 38 C.F.R. § 3.303(d).   

As noted, the service medical records only show that the 
veteran was seen on one occasion in January 1970 complaining 
of nervousness, apparently due to family problems.  No 
diagnosis was given.  While the statement from the individual 
who served with the veteran indicates that the veteran 
received psychiatric treatment in service, the service 
medical records do not reference such treatment and no other 
records of such treatment were found.  At discharge from 
service, the veteran denied sleeping problems, nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  The psychiatric evaluation was normal.  Therefore, 
there was no diagnosed psychiatric disorder during service.  
Additionally, the April 1971 VA examination shows the 
psychiatric system was normal and a VA examination in 
February 1972 does not show any psychiatric complaint or 
finding.  

The earliest evidence of psychosis, or of psychiatric 
abnormalities, includes the summary of hospitalization at a 
VA facility from February to March 1975.  This summary 
contains a diagnosis of acute undifferentiated schizophrenia.  
It also reports that the veteran was noted to be "acting 
strangely" by a relative two weeks prior to admission.  Dr. 
Howard noted that he saw the veteran on February 15, 1975 for 
a blood test for marriage purposes, at which time it was 
obvious that the veteran needed to be hospitalized.  Dr. 
Howard added that the veteran became disturbed during the 
night and sought hospitalization at VA.  Statements from the 
veteran's neighbors, dated in March 1978, essentially 
indicate that the veteran had a mental disorder since 
returning from service.  However, as lay persons, their 
opinions are not of probative value.  Additionally, the 
statements are not supported by VA examination reports 
immediately following service or the February to March 1975 
VA hospital summary which shows the history was non 
contributory and dated the veteran's symptoms from only weeks 
before the hospitalization.  Since no psychiatric disorder 
was shown in service or at discharge, and it was not until 
approximately four years following service that a psychiatric 
disorder was first manifest, the evidence that was in the 
record for the July 1979 Board decision would support a 
conclusion that a psychiatric disorder was not incurred 
during service.  38 C.F.R. § 3.303(a), (b) (1979).

The April 1971 VA examination shows the psychiatric system 
was normal and a VA examination in February 1972 does not 
show any psychiatric complaint or finding.  Therefore, 
evidence in the record and considered for the July 1979 Board 
decision does not show a psychosis within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (1979). 

To address the provisions of 38 C.F.R. § 3.303(d) and the 
November 1978 VA medical opinion, the Board first notes that 
failure to discuss either the regulation or the opinion in 
the 1979 decision does not mean that they were not, in fact, 
considered, and a failure to discuss these matters is not 
clear and unmistakable error.  Cf. Eddy v. Brown, 9 Vet. App. 
52, 58-59 (1996)(silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record).  

Also, concerning this opinion and regulation, the Board notes 
that there is a plausible basis in the record for the Board's 
1979 decision.  Based on a history provided by the veteran, 
the examiner opined that the veteran's illness was a 
maturation of the problems that he had with his nerves in 
service.  The history recited, however, refers to sleep 
problems, feelings of depression and worry, and gaining 
weight due to a large appetite in service.  This history is 
not supported by the service medical records or other 
contemporaneous records.  Sleep problems, depression or 
weight gain were not documented in service.  The veteran 
weighed 184 pounds at entry into service and 190 pounds at 
discharge; this does not represent a gain of much weight.  
Additionally, at discharge from service, the veteran 
specifically denied having sleeping problems, nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  He was also psychiatrically normal at discharge.  The 
veteran's own assertions that are contemporaneous with his 
discharge from service, which he certified as true and which 
are consistent with the other contemporaneous records, are 
more probative than his later history given to the examiner 
at an examination for benefit purposes.  The veteran's 
assertions to the VA examiner as to his history are not 
supported by, and can be contradicted by, his service medical 
records.  There is no indication that the examiner reviewed 
the claims file or service medical records.  Therefore, the 
basis on which the November 1978 opinion is based is 
inaccurate and it is of little or no probative value.  

Service connection can be established for a condition that is 
not diagnosed until after service by medical nexus evidence.  
As noted, however, the opinion in the November 1978 VA 
examination is of little or no probative value since it is 
based on an inaccurate factual premise.  There is also other 
evidence in the record that could support the conclusion that 
the veteran's psychiatric disorder was not incurred in 
service.  His psychiatric condition was normal during 
service, when he left service, and in April 1971.  No 
psychiatric diagnosis or symptoms were shown until 
approximately four years after service, at which time he was 
diagnosed with acute undifferentiated schizophrenia.  The 
past history was not contributory.  Therefore, it cannot be 
said that "all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."  38 C.F.R. § 3.303(d) (1979).

The only medical evidence in the record at the time of the 
1979 Board decision that supports the argument that the 
veteran's mental disorder was related to service is the 
November 1978 VA medical opinion.  Standing alone - without 
consideration of any other evidence in the record -- this 
opinion could support the conclusion that the veteran's 
schizophrenia was incurred in service.  Nonetheless, 38 
C.F.R. § 3.303(d) (1979) requires that all the evidence be 
considered.  When the November 1978 opinion is considered 
with other evidence in the record at the time of the July 
1979 decision, the November 1978 VA medical opinion is shown 
to have little or no probative value since it is based on an 
inaccurate history.  Additionally, other evidence in the 
record tends to show that the veteran's schizophrenia began 
years after service.  The Board did not explicitly discuss 
the November 1978 VA medical opinion or the provisions of 38 
C.F.R. § 3.303(d) in its July 1979 decision.  However, a 
present review of the evidence considered for that decision 
does not yield the conclusion that a different result would 
certainly ensue and that a discussion of the November 1978 
opinion and 38 C.F.R. § 3.303(d) would necessarily change the 
outcome of the July 1979 decision.  Therefore, the error 
complained of does not rise to the level of being clear and 
unmistakable error.  38 C.F.R. § 20.1403 (2003).

It is noted that service connection was subsequently granted 
for schizophrenia.  However, the determination of whether 
there is clear and unmistakable error in a prior decision is 
based on the law and evidence at the time of the July 1979 
decision.  Therefore, the subsequent grant of service 
connection has no bearing on whether there is clear and 
unmistakable error in the Board's July 1979 decision.  

The veteran has not demonstrated that there was error in the 
July 1979 Board decision of the kind which reasonable minds 
could not differ and that the results would have been 
manifestly different but for the error.  Accordingly, the 
January 1979 Board decision does not contain clear and 
unmistakable error.  38 U.S.C. §§ 301, 310, 312, 313 (1976); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1979); 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1411 (2003). 

The Board notes that subsequent to filing his motion, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. 
§ 20.1411(c), (d) (2003); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Accordingly, no further action is necessary 
for compliance with the VCAA.


ORDER

The July 1979 Board decision does not contain clear and 
unmistakable error.  The motion is denied.


                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



